ORDER
PER CURIAM:
Maurice Charles appeals his convictions following bench trial for murder in the second degree, section 565.021, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and consecutive sentences of life imprisonment and ten years, respectively. In his sole point on appeal, he claims that the trial court erred in overruling his motion for judgment of acquittal because insufficient evidence was presented to support the convictions. The judgment of convictions is affirmed. Rule 30.25(b).